Citation Nr: 9931630	
Decision Date: 11/08/99    Archive Date: 11/19/99

DOCKET NO.  98-09 230	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Thomas A. Yeager, Associate Counsel


INTRODUCTION

The veteran had active naval service from December 1966 to 
May 1968.

This appeal arises from a September 1997 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio, which denied service connection for PTSD.

This appeal was before the Board once previously, in May 
1999, at which time it was remanded to permit a hearing 
before a traveling section of the Board, at the veteran's 
request.  In August 1999, however, the veteran notified the 
RO that he would be unable to attend any hearing.  
Accordingly, the case will be processed as though the request 
for a hearing had been withdrawn.  38 C.F.R. § 20.702(d).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
determination of the veteran's appeal has been obtained by 
the RO.

2.  The veteran has multiple diagnoses of PTSD, which have 
been linked to the veteran's reported experiences in and in 
the waters surrounding the Republic of Vietnam.

3.  The veteran did not engage in combat with the enemy.

4.  The veteran did not leave the continental United States 
at any time during his active naval service.


CONCLUSION OF LAW

PTSD was not incurred during the veteran's active naval 
service.  38 U.S.C.A. §§ 1110, 1154(b), 5107 (West 1991 & 
Supp. 1999); 38 C.F.R. §§ 3.303, 3.304(f) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran has claimed entitlement to service connection for 
post-traumatic stress disorder (PTSD).  As a preliminary 
matter, the Board finds that this claim is "well-grounded" 
within the meaning of 38 U.S.C.A. § 5107(a).  A well-grounded 
service connection claim for PTSD has been submitted when 
there is "[1] medical evidence of a current [PTSD] 
disability; [2] lay evidence (presumed to be credible for 
these purposes) of an in-service stressor, which in a PTSD 
case is the equivalent of in-service incurrence or 
aggravation; and [3] medical evidence of a nexus between 
service and the current PTSD disability."  Cohen v. Brown, 
10 Vet.App. 128, 137 (1997) (citations omitted).  The veteran 
has several recent diagnoses of PTSD from VA physicians, who 
have associated this diagnosis with stressors reported by the 
veteran to have occurred during service in and in the waters 
surrounding the Republic of Vietnam, including handling body 
bags.  On this basis, the Board finds the veteran's claim 
well grounded.  Id.  The Board is also satisfied that all 
relevant facts have been properly and sufficiently developed.  
Accordingly, no further assistance is required to comply with 
the duty to assist mandated by 38 U.S.C.A. § 5107(a).

Establishing service connection for PTSD requires a greater 
evidentiary showing than that necessary to well-ground the 
claim.  In addition to medical evidence diagnosing the 
condition in accordance with DSM-IV and supported by the 
findings on the examination report, there must be a link, 
established by medical evidence, between the veteran's 
current symptoms and an in-service stressor, and "credible 
supporting evidence" that the claimed in-service stressor 
actually occurred.  38 C.F.R. § 3.304(f).  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, the 
veteran's testimony alone may establish the stressors 
occurrence, absent clear and convincing evidence to the 
contrary.  See 38 U.S.C.A. § 1154(b).  Since the veteran does 
not assert he was in combat, however, this presumption is 
inapplicable in his case.  In addition, "credible supporting 
evidence" of the in-service stressor cannot consist solely 
of after-the-fact reports by the veteran to a medical care 
provider, even where the provider expresses "no doubts as to 
[the veteran's] honesty in his reports."  See Moreau v. 
Brown, 9 Vet. App. 389, 395-6 (1996).

The RO has obtained the veteran's naval service records from 
the National Personnel Record Center.  These records indicate 
that the veteran was assigned to a ship, USS Pickaway (APA-
222) for only a short period of time, from March to 
approximately June of 1967.  During this period, the 
veteran's ship was homeported in San Diego, California, and 
does not appear to have left homeport other than perhaps for 
local underway training.  According to Navy disciplinary 
records, the veteran was an unauthorized absentee from his 
ship beginning on May 31, 1967, and missed the sailing of USS 
Pickaway to the Western Pacific on that date.  Thereafter, he 
was assigned to Naval Station San Diego, California and Naval 
Station Philadelphia, Pennsylvania, until his discharge from 
the Navy.  There is no indication that the veteran ever left 
the continental United States during his naval service.  
Accordingly, the Board finds that his report of handling body 
bags aboard ship in or near Vietnam is not credible, and any 
diagnosis of PTSD based on such a stressor must be discarded.  
See Reonal v. Brown, 5 Vet.App. 458, 460-461 (1993), citing 
Swann v. Brown, 5 Vet.App. 229, 233 (1993) ("[D]iagnoses can 
be no better than the facts alleged by appellant.").

In the absence of any current diagnosis of PTSD based on a 
verified, in-service stressor, the veteran's claim for 
service connection for PTSD must be denied.  38 C.F.R. 
§ 3.304(f).


ORDER

Service connection for PTSD is denied.


		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

 

